Exhibit 10.3

CenterState Banks of Florida, Inc. and Subsidiaries

Change of Control Resolution

(Previous Change in Control Resolution which has been cancelled by the Board of
Directors effective with the execution of the current Change in Control and
Severance Agreements)

 

  1. Change in Control. For purposes of this Resolution, a “Change in Control”
shall be deemed to have taken place if: (i) a person, including a “group” as
defined in Section 13 (d)(3) of Securities Exchange Act of 1934 (the “1934
Act”), becomes the beneficial owner (as defined in Rule 13d-3 promulgated
pursuant to the 1934 Act) of shares of CenterState Banks of Florida, Inc.
(“CenterState”)), having 50% or more of the total number of votes that may be
cast for the election of directors of CenterState; or (ii) any spin-off,
split-off, split-up or similar corporate division occurs that results in the
distribution to stockholders of CenterState, of a business or businesses whose
assets represent 35% or more of the fair market value of the total assets of
CenterState, immediately before the division.

 

  2. Employee groups defined. “Executive Group One” shall include the President
and Chief Executive Officer, the Executive Vice Presidents and the Senior Vice
Presidents of CenterState Banks, and the Presidents and Chief Executive Officers
of CenterState’s subsidiary banks. “Executive Group Two” shall include Executive
Vice Presidents and Senior Vice Presidents of CenterState’s subsidiary banks.

 

  3. Termination of Employment. If within one year following a Change of Control
the employment of the Executive is terminated (i) by CenterState or its
subsidiary bank, as the case may be, for any reason other than Cause or the
death of the Executive, or (ii) by the Executive for Good Reason, then on or
before the effectiveness of such termination, CenterState or its subsidiary
bank, as the case may be, will pay to the Executive as compensation for services
rendered to CenterState or its subsidiary bank, as the case may be, a lump sum
cash amount (subject to any applicable payroll or other taxes required to be
withheld) to be computed as follows: Executives in Executive Group One shall be
paid an amount equal to 2.99 times their then current annual base salary (the
“Base Amount”), and Executives in Executive Group Two shall be paid an amount
equal to one times their current annual base salary (the “Base Amount”).

If termination occurs by (i) the Executive for Good Reason or (ii) CenterState
or its subsidiary bank, as the case may be, for any reason other than Cause or
death of the Executive, and such termination occurs after one year of the Change
of Control, then on or before the effectivenss of such termination, CenterState
or its subsidiary bank, as the case may be, will pay to the Executive as
compensation for services rendered to CenterState or its subsidiary bank, as the
case may be, a lump sum cash amount (subject to any applicable payroll or other
taxes required to be withheld) to be computed as follows: Executives in
Executive Group One shall be paid an amount equal to 2.99 times their Base
Amount, and Executives in Executive Group Two shall be paid an amount equal to
one times their Base Amount. Any payment to either Executive Group that occurs
because of termination as describes above, and such termination occurs after one
year from the date of the Change of Control, such payment shall be reduced by
one-sixth (1/6) of the Base Amount for each three months of employment of the
Executive by CenterState or its subsidiary bank, as the case may be, subsequent
to the first annual anniversary date of the Change of Control date.



--------------------------------------------------------------------------------

Continuation of health, life and disability insurance. Upon termination of the
Executive as described above, CenterState, its subsidiary bank, or their
successor(s) in a merger or acquisition, shall pay for the COBRA health
insurance coverage. The Executive shall not contribute any amounts in excess of
his/her rate of contribution immediately prior to the Change of Control for the
continuation of these insurance coverages. For Executives in Executive Group
One, said coverage shall commence as of date of termination and shall continue
until the Executive has accepted other employment and these insurance benefits
become available, or eighteen months from termination, which ever occurs first.
For Executives in Executive Group Two, said coverage shall commence as of date
of termination and shall continue until the Executive has accepted other
employment and these insurance benefits become available, or one year from
termination, which ever occurs first.

 

  4. Cause and Good Reason.

 

  (a) For purposes of this resolution, “Cause” shall mean termination because
the Executive willfully failed to substantially perform the duties of his
employment (which failure has a material adverse effect on CenterState or its
subsidiary bank, as the case may be,) or is convicted of a felony (other than
traffic violations or similar offenses). The Executive shall have no right to
receive compensation or other benefits for any period after termination for
Cause.

 

  (b) For purposes of this resolution, “Good Reason” shall mean (i) without the
express written consent of the Executive, any reduction of the Executive’s base
salary with CenterState or its subsidiary bank, as the case may be, (ii) without
the express written consent of the Executive, CenterState or its subsidiary
bank, as the case may be, requiring the Executive to be based in any office or
location other than that at which the Executive is based at the date of the
Change of Control (except for travel which is reasonably required in the
performance of the Executive’s responsibilities and which is substantially
similar as to frequency and duration to the travel required of the Executive
during the one-year period immediately prior to the date of the Change of
Control, (iii) without the express written consent of the Executive, CenterState
or its subsidiary bank, as the case may be, require any significant reduction in
the duties, responsibilities, authority or title of the Executive or (iv) any
termination by CenterState or its subsidiary bank, as the case may be, of the
Executive’s employment otherwise then as permitted by these guidelines, it being
understood that any such purported termination shall not be effective for any
purpose of these guidelines.

 

  (c) Any termination by CenterState or its subsidiary bank, as the case may be,
for Cause or by the Executive for Good Reason shall be communicated by a Notice
of termination to the other party. For purposes of this resolution, a “Notice of
Termination” shall mean a written notice which (i) indicates the specific
termination provision of these guidelines relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated, and
(iii) specifies the termination date of these guidelines.



--------------------------------------------------------------------------------

  5. The Executive will serve for one year following a change of control at the
request of acquirer as long as employment is not terminated by the Executive for
Good Reason or by the employer for Cause. At the end of one year service, the
Executive has the option to terminate at will, for any reason, and be
compensated in accordance with the other provisions contained in these
guidelines for Executive Group One or Executive Group Two.

 

  6. Not withstanding the foregoing, CenterState or its subsidiary bank, as the
case may be, shall have the right to terminate the employee for any reason.

 

  7. This Change in Control Resolution shall replace and supercede any other
change of Control resolution previously approved by CenterState Bank or any if
its subsidiary banks.